SD Da nANYN NH nN BR WY YO

NM NY YW YW YN YW YN QO RO me me pe
Co NO wh kk WY YY Se DO wT HD HN Bm HR PY eB OO

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 1 of 22 "LED
| Noy «
“1 bop
Ud Tigo STATES peTeicr Cann ny Ng
NO yTHSeN Os Vcr OF Cr78 A My a Fon,

 

CHAD MET lee wn. (ev -OWS-TST
Prauree
Monae +top “Req CiPEPATIOn |)
Bain Dier , AL |O< Be ieane TANT ZV
DECEUD ANTS

 

——_
—

 

P&ewantr to Seqomnar Vise BB ot
OWL Morepiupe CONNORY (OLY)
Ano lO(n)(6) THe ALAWTOR Hapeey
REQUETS Tast The Couper protec
His SOLES Fog fl De tu'naey —
DOTUNKTION Peouwern! NG (AS ' Onleon ie
PEAOMITLENY OF CORDETIAIC 2 ReHEe~
(utstion) hoy  Exspinive, Tas
PUAWT Re i TH QyeneRAL Cyeactod
TUMATES, | OR CrvAci Ia. thine OW
A nsnel VYACHR,.

 

Reeser YD FED, (PANE Woe Poort?
O (b)(2) Be oma ame, AAA
= rate NOWiSs Piscovep BO Avion
THAT Sup Tua ms DEC DAWES LeD
OR OMmIrEn fAcTx Teat SHOW
Puss Tuar COcR Has ReBN

PAGE

 
Oo ON DH a KR WY PO

Nm MYM YN YM VY YW YD WDD Re ea ea ea ea ee
eo aytn wo & WY NY F& DTD CO DO IAtn mn BR WH YO RP]

Toe es DeFenp ANTE Lily

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 2 of 22

FLANN Whe ANN. NOw) HAS GuVEn ©
DATS SYOUdVG THE VAp OQ TS
Ove ntl is COeRETLY Hous0\
WL Guanes On) feeruae’ | ZOD
[ See, Dece Ae smrnon) OC Epte Rilaga_
Ano _ XH A- Z)

Pe@sunTy ‘\p Quve oF Rowan pe CYW6)

 

KSDUQINGs| YW Pee PETEA FED fbi)
COHEN THE y CANES TUE HAY NO
know e858 of He OpCOM ING
VAP TS MEORANB

Pepstyen- Th (eace () (by (6) THAT Bv@a ik
THe Rup ee fO tp GP. CN Moen Gi
Uikeiiy (&S<Ocr TD Qs pipe. TNIDe
62 Weamt 2 my SERVES Tes Poacics

(305) Tr aeeEXT TD Rae TAS
PLATES Cate |

Tie PATH 1 ube le Te SiccBABD

ON THe NSD (TS (Renman) iT Gti of.
Cano @ a GQ). Fo2d (Wea CT Cic! ey)

Te Pun wip fe IS CrepOlLy ExT Tey)
qo Such (ohel (wwe Nay
(Joe Dee Cooneic > TNE, CSS UG 12/ag

 

 

 

 

 

 

 

pies “2.
DoD WAND HN BR WY YO

No YO PO YO YO YN VY DY RO RE Rm eek ek
mo ND UH FF WW NY Fe CO OBO WON DO OH ke WY YY -S- CO

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 3 of 22

AWS BAAN: CE HAP DSH PS TERS
SHAG LY IN AE. Ore
Cavyoe SRE Short v. Boas) 292
Fad (AL, GIS?

 

 

1 DeGenybANTS UDO RE ACTING.

Lora Dey RoE TWO CORR AME TO

[ae Bua pike SOPETY ey

EX fos Ns Him TN Any Wty th

Te, _CBNERAL | PrRUL A on) we

WBE Appeoaclt to De ieersrs
E Nw A Be _ Poss Vor P5OVi P=

Aa Po ispilee .Sac: Ne A RAMBO Y

foe ONSACS a QND\ AONS tH AWAD

A TRAG IS Sere SUCH As -AN)

FAWN EC
Carma Vv, SoaA

 

 

 

  

 

 

 

Cis US: C# 1%

A ye OC ammntt is uUkbly +0
SutGere TeNBPErpA Rue, HMR AN
THs ARSeNcE of “Pee MAR sf

 

 

 

 

S;

O

 

|\}SuUi EE DUE AB TUS TPS

 

8B PLannt’s statue AS A
Offenpse , |cNowN As Au Th

Bp EX - GANG MEMBER (PROC ~0UT)
Jacko yp tu st Dan firasases
QYG F.3d) GSS, ATK

 

Dp Ce 2

MEQGER of SNV R GE PopoeAT Y

 
 
  
Oo A Tt DHD oO FR WY YP

nr nN nr Ww Nr rm nr i) Nm coe — — — — _— — —_— —_— —
co | aN Un = Ge nN — SS \o oO ~ nN Nn & Ww rm _ So

—_

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 4 of 22

AS OAWote LAS Coon) A A

CEXRAINT THEWELD Has ReaU MALS
ON RaQ facTaR Ww GPanr A
PRELIM NAY TNaucman) [ey —
Pep Sz V. Loose KYO ad To? Vb

 

 

LURKER BC0 B tue PAT EP CRS
We) BiH O} “REQ UESTS {t A THs
CDE “Ponnse OfSe TUS New!)
ENDEN(G CONSinae TS Gav
LV RAW f)aon Pees STRATED,
AMO Wisalt THe MEeTTs of
My TPReEQUEST. Tats POA, Jr ie
AS TES Coury RECO) S\DEQ |
A FERSUMINAD rd NCTA ON
edu Allowing AD.OR Mom
Housing. OB Gttepwi<s ExXOns Nie
“pe PLATE ee hy GeeRAO
R200 CATION AN MAES

NOVEVY BES 12, 27014

ees

COAD METER

CORREEL 1 Or tAL_ ~ TrAicigés fA ¢ jefTk,
Ly Box 205 é
bdr BOAO ia FD32ICO

  

 

 

  

 

 

 

 

 

 

 

 

Ppece |
0m QD A HN BR WH HB Bw

—
oS

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 5 of 22 at «
Wee te wf

aN We UN\tTSs) CraATES DSTRicrl LED
NotrHeen DistTaict Ce CALA (UNNOW21 2019

SUSAN Y, SOONG

 

   

 

CHAD (Coop eR Cass ND. (4 -cv-OYS Bere
PLAT, fy"

 

 

 

 

 

Vi | — LDECLAQAON OC CHED
Korey Dike, ty Ax | eesee To supeoay o€
bEFENOANTS bPRELMINADY TRIVN OH ON)

 

f
RECON Sipe Dwar oN

 

 

DD ee eee
wo ry Fe Oo CO WON DO OH Hh WY Pe

24

 

 

 

 

 

—_—_

1 AAD iceSTRe |, THE PANDA a THE
AQOVE MENTION CASE Dec Lape Onbag

Pay AT 66 PEPSVRY Thar eYEC0yurHiNo.
SEATED TIN “ns DEC LADATION T Ree
To Bs TRUS.

 

A €eW WES AGo Er wee ANNOUNCED
Tear Tim YAlo Th GoegsnTLy Hosen Av |
Wile Ouarms foo SNY WB NOPE OW _
6g. ARpJi fFaquads |, 2o20

 

Poy UNpSeeSTANDING ts TaAT tip spon
BS Alte) i8he0e A Colum ere Tp
Be “ROreFEOQ ON Tite CHANGE Ag e/
expecTemionc, To pvatnsenn K&Sca 5
Tse, Al per RSESN bss Nper
FLUG ARLE, Twill HAVE vo Croc TN

 

Cle Deécin RAMON) PE |\

. GqUAT
-ALIEDRNIA
Se Fenny n wo HR WY YY

MN YN NY Be Be ee ee ee ee eK
wnN Fe SO MANIA HM B&B wWNH HS

_ 24

Ix ony” Leg Horareeps 66 YOcth

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 6 of 22

Iy5 MATTER. ANS SINeS us TS THs
(psy LEvyBu 3) SNY TE CanNoTr vows
ER. To Be CUACSD AT A Unb
[SVE ry SNY Twin 36 face) Tp
LIVE with 6.f TNNATSS, (S85 DEFENaT
EX WR -) | |

 

CneR CAMS Fwiit, ‘Re SACRE ON THhECES
Vag >< TONY Rsan Us Seveir Ap.
D& fo | Ricwac (Eve) E> A 62
YEAQ. Ol Coy CRCSNDEP Was
BWA ReATEN AND CTA BES
By Meugegc Of tas GA Ay
A. NOBE YAQN. His aracrees
Age CUM r.aO LOTR Ars Srp
Moroso . Tis append a Lon)
SBIR ITY LEV BL ND LE AND

CVEVTS .

 

 

#6 DEC ENRANTC SAY TAT AS a
AS PEDRLE STApT AcNA Y [ONT
THEY, AB ReEMoveED +ROU TR Ya sh
Nosy- Of The GH TU MATOS Savy °
DvAiNe THe re Cacicansn |
COM oS TREY Wit NOT Peachy
wit SNY ANmMsnss. Bur sau
WS HAYS Wo war UnNTWw

 

 

 

C(C BelLARAT ON RA 2
Co w7Fn AND UV FR WY YN

Cea ea ea ea ep
Go OU Wn N DN uN keh WY Ye Sse COC

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 7 of 22

Comer A Reo 2B “(RaAGic Like
Way Reandoa. fos TARR (NA HAPOBA
BeeotS THE Aor. 2 year Se
NOT Dpast '4F De vaseartp —
TN DER ENCS TD My HSA, Th).
SAFETY 4 Ru. Reine TC pony
IN mw WHAT (VOUCD a TO Can
Crees, Fie EvOurG ls SAR TL] SUBTEOT
AgeRoaty Tp DEUBRER AYS Tio F8irance
DoS. NAT REOU PE A AaisonBe SF ej nk
A REMEOY fh a Unc-Afies CoMnITIOe S
To A waa > Ly “SB AC ce EVE Sucve
AS AV ASSAULT T25€ore OR Faw /
Psre€e + (Ran. VA. Reawan (1994 iy 5.6494)

SHS

 

Coeek |, SHEMK VO Div IBERATELY
Tin SEO ATT Td MY CAKES TY THAT
THs ARE WW LLCING tb Dee Paipars
EPAIO Ts cove) BY > A, STATING |
Thar THe tAve No! adie des or
PANS “To ChANGS THS Yren TE)
GJ TD ND PC (ste IN &x. RTS
= doo WHOM VR To PATLS by ply |
THs inmatTs Peeovstipy ayo. CRACK
TJeYANG, b> SToP TenS Cerne top
OVER KR Vee ) B KB ieee we > |
tT as A OSX “OFFENDS , A Now]
Low Ente cenbyy infra Rene AND,

 

 

 

Ck peyAlsanor FO 3
Oo FAN D UN HR WY YO

Nr nm nr nN Nw mr mr nN rm — — —_ Re —_ bond — —_ _— dt
Soa AND UN FF WO YF TD OBO WN DH NH & YR VY Se SO

(Zz FRAY Tue CONT AL YX ME

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 8 of 22

RP Gans  DRpe Oot HAE wo Dennwe/2.
OR Tuecat To bag SAfisry on TEESE.
YARIS -

 

£175 4) Nou) Ws COULD EEFEC VELL
MACE LS LEGAW ACEYON Moot
By Sen ing TN Nd LONGER MD pt
HNGARLE 8B Dur tty _ wilt, keep
wie Sate +fopu es CP Ver
THSY SIMPLY RES. te Acceey—
PasPonc crn} ty 3, AS Safsry |

 

tL thnk Now) FRAT Ws Gor
Ake TO pays “Bees TIS

VARYTS CAN GES IAT +t SSQUBS_
fis Ros awrecesr oC fhE

 

sewer on/ ALL DD LEP LUG Tits
Seo Ps. [Mpa IARD— ATHEEXT-_ FA
pay oy

 

AnD STD Fills PAL NESS fex.Bs-
HATS .

 

L pital TES COURT toe_
Your Tine LN Fuss Appr

 

 

fogvec D Gv Mea hes | PbELloa heh

 

Ale Dee AUST rm PE Uf
Ce FN Nn Nn BR WY

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 9 of 22

 

 

 

 

 

 

 

TALEND _ CB S$ 2=9LD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OK PSECLARAT On) fe

 
nN

ON N OT HR WLW

10
11
12
13
14
1S
16
17
18
19
20
21
22
23

nh
mn

Nr
aN

27
28

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 10 of 22

Chad Kester, CDCR No. BA1121
Correctional Training Facility
Post Office Box 705

Soledad, California 93960-0705

In Pro Per
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
Chad Kester, Case No. 4:19-cv-04205-JST

Plaintiff,
DECLARATION OF ERIC KNAPP IN SUPPORT OF
Vv. PLAINTIFF'S CLAIM(S).
CDCR Secretary Ralph Diaz, et al.,

Defendants.

 

 

I, Eric Knapp, hereby declare as follows:

1. I have read everything that has thus far been provided to me by the
prisoner(s) who initiated the above-entitled court proceeding.

2. I am informed and believe that I am especially qualified to make this
declaration in support of the claim(s) of the prisoner(s) in the above-entitled
proceeding, particularly because:

a. I ama prisoner of the State of California.

b. I have been continuously confined within the California Department of

Corrections and Rehabilitation (hereafter "CDCR") ever since March 17,
1994. (My CDCR identification number is J10618.)
c. Throughout the past 25+ years of my incarceration within the CDCR I

have both personally prosecuted and legally assisted in many

Declaration of Eric Knapp -- Page l

 
So fmeNINHR a F&F WY YY

rm reo YOY KY KY KYL KL WKN FF FF FF FF KF OS OU SPU Ell S| hlUr
CoC NN MO eRe wR Yh Fe owe FN HO a Ff Wwe NY F-F CO

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 11 of 22

nonfrivolous legal proceedings concerning a multitude of seemingly

unconstitutional and/or otherwise illegal conditions of confinement

within the CDCR.

. In 2006 I completed a two-year paralegal course.

. I am an elected Inmate Advisory Council representative pursuant to and

in accordance with Title 15 of the California Code of Regulations, §
3230, and the CDCR's Department Operations Manual, at Chapter 5,

Article 38.

. As an elected representative of the Inmate Advisory Council, I have an

ethical, moral, civic, and otherwise expected duty, responsibility, and
right to meaningfully and vigorously advocate for the constitutional,
lawful, and otherwise proper custody, housing, rehabilitation,
training, employment, discipline, and other treatment and care of all

prisoners with whom I am incarcerated. (Id.)

. Although I have suffered many forms of severe retaliation during the

past 25+ years of my incarceration within the CDCR for lawfully
engaging in such constitutionally protected conduct as is stated above
at Paragraphs 2.c through 2.f, I am nevertheless willing to risk
further such retaliation for hereby and otherwise legally assisting in

and supporting the claim(s) of the prisoner(s) in this action.

. I have personal knowledge of everything stated in this declaration.

. I am competent to testify concerning everything stated in this

declaration.

. I personally possess, have access to, know the content, nature, and

location of, and am willing to provide to the Court a multitude of
evidentiary materials, including CDCR public records and other
documentation, in support of everything stated in this declaration.

(However, I am reluctant to submit all such materials herewith now, for

Declaration of Eric Knapp -- Page 2

 
Son N Ua Ff WY YY

10
11
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
27
28

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 12 of 22

not only are they quite voluminous but also I want to help protect the
many prisoners who have provided me with supporting declarations and
other corroborating evidence from such retaliation as that which is
stated above at Paragraph 2.g until such time that this Court can
exercise its own power, authority, and discretion to protect those
prisoners from such retaliation itself.)

k. I am willing to undergo polygraph examination if such will help the

Court better credit my statements in this declaration. (I fully
understand that, how, and why courts generally accord convicted
criminals less veracity, credibility, and reliability in these types of
proceedings. )

3. In June 1994, the U.S. Supreme Court held that prison officials violate
the United States Constitution's Eighth Amendment when they house prisoners who
belong to identifiable groups that are commonly singled out for attack by other
prisoners in any environment where they are reasonable likely to be attacked by

such other prisoners as a result of belonging to such identifiable groups. (See,

Farmer v. Brennan (1994) 511 U.S. 825 (further holding that an Eighth Amendment

violation occurs regardless of whether a prisoner actually ever gets attacked,
particularly because neither being violently assaulted while incarcerated nor
being forced to live in constant fear of such assault is part of the penalty
offenders must pay for their crimes against society).)

4. The following identifiable groups of prisoners are commonly beaten,
raped, stabbed, killed, extorted, and otherwise victimized by other prisoners
when housed in general populations:

a. Former judges, prosecutors, police officers, prison guards, etc.;

b. Sex offenders;

c. Inmates whose commitment offenses resulted in loss of life to infants,

the elderly, or other particularly vulnerable victims;

Declaration of Eric Knapp -- Page 3

 
CoN NAN OH eke BY YY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 13 of 22

d. Inmates who have testified or otherwise provided evidence that helped
get other inmates arrested, convicted, and punished;

e. Transgender and other homosexual inmates;

f. Former gang members who have renounced their gangs and provided
information, evidence, and other intelligence against their former
gangs' members, leaders, criminal activities, etc.; and

g. Inmates who have been raped, stabbed, beaten, extorted, and otherwise
victimized by other prisoners.

5. I personally belong to two of the identifiable groups of commonly

victimized prisoners listed above at Paragraph 4.

6. Prior to approximately January 1997, the CDCR's custom, policy,
pattern, and practice was to house the identifiable groups of commonly
victimized prisoners that are listed above at Paragraph 4 in general populations
with prisoners who were not also of such identifiable groups.

7. Throughout the first more than two years of my incarceration within the
CDCR -- i.e., from March 1994 to approximately January 1997 -- I was violently
and otherwise traumatically victimized numerous times both by other prisoners
and by CDCR prison employees as a result of the CDCR housing me in general
populations at two different prisons despite the fact that I belong to two of
the identifiable groups of commonly victimized prisoners listed above at
Paragraph 4.

8. In approximately January of 1997, the CDCR suddenly began to safely
house the identifiable groups of commonly victimized prisoners that are listed
above at Paragraph 4, including me, in more protective environments called
Sensitive Needs Yards. (Hereafter "SNY"s.)

9. The CDCR suddenly began to safely house the above-listed identifiable
groups of commonly victimized prisoners on SNYs, as stated above at Paragraph 8,.

solely pursuant to and in accordance with Farmer v. Brennan, supra.

Declaration of Eric Knapp -- Page 4

 
So OoeNI HR a FH WY YL

rm NY NPL PL KL KY NK NK KL KF FF FE FE KF OF OF Oo SF =| hl
CN HO HN he We NY BF CoO FTN BON OH kh BR NY - OC

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 14 of 22

10. Since approximately January 1997 to the date of this declaration, the
CDCR has safely housed me on multiple SNYs at more than 12 different CDCR
prisons solely pursuant to and in accordance with Farmer v. Brennan, supra.

11. I am presently confined at the CDCR's Correctional Training Facility
in Soledad. (Hereafter "CTF.")

12. I am presently housed on CTF's North Facility. (Hereafter "CTF-N.")

13. CTF-N is a Level II SNY that houses more than 2,500 prisoners who have
all been determined by the CDCR to belong to one or more of the commonly
victimized groups listed above at Paragraph 4.

14. CTF-N is a Level II SNY solely pursuant to and in accordance with

Farmer v. Brennan, supra.

15. Sometime around December 2017, the CDCR suddenly, unexpectedly, and
inexplicably began acting to change the designation and mission of all its Level
I and Level II SNYs to Non-Designated Programming Facilities. (Hereafter
"NDPF"s.)

16. The CDCR has been acting to change the designation and mission of all
its Level I and Level II SNYs to NDPFs since around December 2017, as stated
above at Paragraph 15, without having ever complied with any provision(s) of
California's Administrative Procedures Act. (Attached hereto as Exhibit A is
a redacted copy of an official CDCR letter wherein CDCR Associate Director Ying
Sun admits that, as of less than four months before the date of this
declaration, the CDCR's Regulation and Policy Management Branch "does not have a
current rulemaking project regarding Non-Designated Program Facilities at this
time."

17. AS a result of the CDCR acting to change the designation and mission
of all its Level I and Level II SNYs to NDPFs since around December 2017, as
stated above at Paragraphs 15 and 16:

a. The CDCR has been forcing thousands of Level I and Level II SNY

Declaration of Eric Knapp -- Page 5

 
Co Hm N A a F&F BR NY

rm re NPL KPLYNKY NK NKLNKLNKL F F&F FF FSF FSF FSF FSF =
CoN N UO Hh wR NY Fe Oo CO FH NBO mM HR WHR rR —- &

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 15 of 22

prisoners to be and remain dangerously housed with non-SNY prisoners in

general populations (hereafter "GP") on those NDPFs.

. Many SNY prisoners have been violently attacked by non-SNY/GP prisoners

on those NDPFs. (Attached hereto as Exhibit Bare 3 pages of
documentation which show one SNY prisoner in particular, Richard
Revelez (CDCR #P96006), was transferred from an SNY to a Level II NDPF
and thereupon stabbed multiple times by non-SNY/GP prisoners as a

result of belonging to one or more of the identifiable groups of

commonly victimized prisoners listed above at Paragraph 4.)

. Numerous violent melees and riots between SNY and non-SNY/GP prisoners

have been occurring on those NDPFs. (Public news media has reported on

many of those melees and riots.)

. Many SNY prisoners have been seriously and irreparably injured and

harmed by non-SNY/GP prisoners on those NDPFs. (See, e.g., as stated

and supported above at Paragraph 17.b.)

. Many SNY prisoners are living in constant fear of being violently

attacked or otherwise victimized by the non-SNY/GP prisoners with whom

they are being dangerously housed on those NDPFs. (Ibid.)

. There has been and continues to be a huge public outcry against the

CDCR's forcing of SNY and non-SNY/GP prisoners to be dangerously housed

together on those NDPFs. (Attached hereto as Exhibit Care 3G

 

pages of documentation which show that, how, and why the public has

been and still is calling for an end to such practice.)

. There has been and continues to be much litigation against California

officials, employees, and agents for forcing SNY and non-SNY/GP
prisoners to be dangerously housed together on those NDPFs. (Attached

hereto as Exhibit ) are /Q pages of documentation which show a

 

number of courts being heavily inundated with such litigation since

Declaration of Eric Knapp -- Page 6

 
SOonNTNBWC er ek, HR YY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 16 of 22

the CDCR began such practice around December 2017.)

18. Although everything stated above at Paragraph 17 is a matter of
voluminous public records, I both can and will provide either a copy of or
specific references to all such supporting materials should the Court so desire.
(See my explanation above at Paragraph 2.j.)

19. CTF-N is the CDCR's last remaining Level II SNY that can safely and
otherwise appropriately house a population of around 2,500 prisoners who belong
to the commonly victimized groups listed above at Paragraph 4, including because
CTF-N is the CDCR's only remaining Level II SNY that can provide celled housing
to those Level II SNY prisoners who require single-cell housing, close-custody
cell housing, or other cell-only housing.

20. Ever since July 12, 2019, numerous CDCR officials, employees, and
agents have personally indicated to CTF-N's SNY prisoner population, including
me, that California Governor Gavin Newsom has given CDCR Secretary Ralph Diaz
permission to very soon begin doing each of the following to CTF-N's Level II
SNY prisoner population absent prompt and meaningful judicial intervention and
relief:

a. Arbitrarily change the already-determined SNY statuses of CTF-N's
2,500+ SNY prisoners to non-SNY/GP completely irrespective of the fact
they all belong to one or more of the commonly victimized groups listed
above at Paragraph 4.

b. Transfer hundreds of CTF-N's current 2,500+ SNY prisoner population to
different non-SNY NDPFs throughout the State of California by
approximately February 2020 and thereupon force them to be dangerously
housed with non-SNY/GP prisoners on those NDPFs for the remainder of
their sentences.

c. Transfer hundreds of non-SNY/GP prisoners to CTF-N by approximately

February 2020 and thereupon force them to be dangerously housed with

Declaration of Eric Knapp -- Page 7

 
SonNnNnNn a F&F BB NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 17 of 22

21.

CTF-N's remaining SNY prisoners who belong to one or more of the
commonly victimized groups listed above at Paragraph 4.

Impose disciplinary action and other sanctions (e.g., administrative
segregation, deprivation of earned liberty, property, and privileges,
involuntary transfer, higher-level housing, et al.) against all of
CTF-N's 2,500+ SNY prisoners who do not voluntarily waive their known
serious safety needs and agree to be dangerously housed with non-SNY/GP
prisoners on NDPFs.

More specifically regarding what I state above at Paragraph 20:

. On July 12, 2019, a CDCR/CTF associate warden named D. Chamberlain

personally met with and affirmed to CTF-N's Inmate Advisory Council]
(see above at Paragraphs 2.e and 2.f) everything stated above at

Paragraph 20.

. On August 1, 2019, a CDCR/CTF correctional captain named D. Metcalf

personally met with and informed CTF-N's Inmate Advisory Council
(hereafter "IAC") that CDCR Secretary Ralph Diaz had just announced to
CTF's acting warden, Craig Koenig, that he is going to temporarily
postpone but nonetheless eventually proceed with everything stated

above at Paragraph 20.

. On or about August 22, 2019, a CDCR/CTF correctional counselor named R.

Monroy Jr. personally met with and affirmed to CTF-N's IAC everything

stated above at Paragraphs 20 and 21.b.

. On or about October 4, 2019, CDCR officials, employees, and agents at

CTF -- specifically Chief Deputy Warden K. Hoffman, Associate Warden K.
Green, Captain A. Aguilar, Sergeant A. Luna, Visitation Office
Assistant V. Polanco, and Procurement Officer E. Gonzales -- personally
met with and affirmed to CTF's Inmate Family Council representatives

everything stated above at Paragraphs 20 and 21.b.

Declaration of Eric Knapp -- Page 8

 
So AanNInNn a F&F WY YM

~yo reo VY PY PLO KYL NKRLYNKrNKLYF FF FF YF KF OF OU PSP ll Sl S| lhl
CoC ntNTth AO uN tet WO NY SBF CO CO FN DO Oe Fk HR KY FF &

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 18 of 22

e. On October 16, 2019, a spokesman for CDCR Secretary Ralph Diaz named
Ron Self personally met with and told me and scores of other SNY
prisoners at an officially sanctioned meeting on CTF-N that everything
stated above at Paragraph 20 is scheduled to be fully implemented by
February 2020.

f. On October 24, 2019, CTF's acting warden, Craig Koenig, personally met
with and affirmed to me everything stated above at Paragraphs 20, 21.b,
21.d, and 21.8.

g. On October 31, 2019, CTF's acting warden, Craig Koenig, personally met

with and affirmed both to CTF-N's IAC and to many other of CTF-N's
2,500+ SNY prisoners everything stated above at Paragraphs 20, 21.b,
21.d, 21.e, and 21.f.

22. Throughout the period of December 2018 to the date of this
declaration, hundreds of CTF-N's 2,500+ SNY prisoners have personally expressed
to me that and why they fear for their present and future health, safety, and
lives -- as well as their earned liberty, property, privileges, etc. -- if they
are forced to be dangerously housed with non-SNY/GP prisoners on NDPFs as CDCR
officials, employees, and agents have repeatedly announced to us is definitely
going to happen in the very near future.

23. Ever since December 2018, hundreds of CTF-N's 2,500+ SNY prisoners,
including me, have attempted to petition CDCR Secretary Ralph Diaz for
protection from the serious and irreparable injuries and harms that we have
repeatedly been officially told are definitely coming our way in the very near

future. (Attached hereto as Exhibits E, F , and G are copies of just

 

some of the administrative grievances and appeals that have been submitted both
by and on behalf of CTF-N's 2,500+ SNY prisoners since December 2018.)
24. CDCR officials, employees, and agents have been and still are

willfully obstructing the administrative grievances and appeals that are

Declaration of Eric Knapp -- Page 9

 
Sent BnHAn ua Fk WY Ye

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 19 of 22

referred to above at Paragraph 23 for arbitrary and capricious reasons which are
nowhere supported or authorized by any existing or otherwise valid
regulation(s). (But see my above explanation at Paragraph 2.j as to why I have
not provided herewith any documentation that supports this particular averment. )

25. CDCR officials, employees, and agents also have been and still are
refusing to address, resolve, or otherwise even acknowledge the wrongful
obstruction of the administrative grievances and appeals referred to above at
Paragraphs 23 and 24. (Ibid.)

26. In, by, and through causing and allowing our administrative grievances
and appeals to be and remain wrongly obstructed as stated above at Paragraphs
23-25, CDCR officials, employees, and agents have repeatedly admitted and
confirmed -- including through tacit procuration by not denying -- everything

stated above at Paragraphs 20 and 21.

I swear under penalty of perjury under the laws of both the State of California
and the United States that all of the foregoing is true and correct. Executed

this (oT aay of November, 2019, in Monterey County, California.

4 -- Bi
be
Eric Knapp, CDCR #J10018
SA-250, C.T.F.

 

Declarant

Declaration of Eric Knapp -- Page 10

 
Exhibit A:

Exhibit B:

Exhibit C:

Exhibit D:

Exhibit E:

Exhibit F:

Exhibit G:

Case 4:19-cv-04205-JST. Document 25 Filed 11/21/19 Page 20 of 22

Table of Exhibits

Letter dated July 26, 2019, from CDCR Regulation and Policy Management
Branch Associate Director Ying Sun to CDCR prisoner at the Correctional
Training Facility in Soledad. (1 page only.)

Documentation showing CDCR prisoner Richard Revelez (CDCR #P96006) was
stabbed multiple times by non-SNY/GP prisoners after he was transferred
to a Non-Designated Programming Facility, from a Sensitive Needs Yard,
despite his known serious safety needs. ( $ pages total.)

Documentation showing recent public efforts to make the CDCR stop
forcing SNY and non-SNY/GP prisoners to be dangerously housed together
on Non-Designated Programming Facilities. (3@ pages total.)

Documentation showing recent litigation seeking to enjoin the CDCR from
continuing to force SNY and non-SNY/GP prisoners to be dangerously
housed together on Non-Designated Programming Facilities. ( /2 pages
total.)

CDCR 602 Emergency Group Appeal dated/submitted December 30, 2018, Log
No. CTF-S-19-00150. (57 pages total.)

CDCR 602 Emergency Group Appeal dated/submitted July 14, 2019, Log No.
CTF-S-19-02433. (56 pages total.)

CDCR 602 Emergency Group Appeal dated/submitted October 23, 2019, Log
No. CTF-S-19-03527. (33 pages total.)

Declaration of Eric Knapp -- Page 11
Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 21 of 22

CELL-MATE! LAN

The subject approach to DELIBERATE INDIFFERENCE does not require a prisoner Seeking
a remedy for UNSAFE CONDITIONS to awaitia TRAGIC EVENT such as an ASSAULT before
obtaining relief." ,

Farmer v Brennan (1994) 114 S..Ct. 1940

The CDC's goal is for inmates to select their own cellmate, so as ‘to maximize
compatibility and reduce the possibility of violence. There are designated forms
that both inmates must sign indicating that they would like to share a cel]
together. The CDC will usually grant these requests.- Race is not a consideration
in such requests." “
Johnson v California (9th Cir. 2003) 321 Fed.3d 791

Clarification of STAFF RESPONSIBILITIES ... INMATE HOUSENG PLACEMENT ...

Would the Inmate’s affiliation with any prison gang / disruptive group conflict.
with potential partner ? Would RELIGIOUS BELIEFS conflict with potential cel]
partner's beliefs 2? Does the inmate have a previous history of in-cell voilence
or assaults ? Does the inmate have current or prior victimization concerns ?
Has the inmate expressed fear ? ,

Memo to all WARDENS D. L. Runnels, Deputy Director CDCR

In so concluding we in no way condone the current failure of CORRECTIONAL SERGEANTS
to routinely consider prior assaultive behavior in making CELL ASSIGNMENTS -and
considering callmate compatibility. Indeed, this unfortunate and unexplained
practice leaves those prison officials responsible for celling decisions vunerable
to incurring liability to any individual plaintiff who SUFFERS INJURIES at the
hands of a cellmate with an established history of assaulting cellmates. Further
with the issuance of this ruling prison administrators will no longer lack actual
knowledge of the problem. “

Madrid v Gomez (N.D. Cal. 1995) 889 Fed. Supp. 1146

Prison officials are liable for deliberate indifference when they knowingly FAIL

: to respond to an-inmates requests for help."

Estelle v Gamble (1976) 429 U.S. -97, at 104

Imagine you commited a crime and are entering the state penitentiary for the first
time as a convicted felon. You are locked in a cell no bigger than a closet for ten
to fourteen hours each and every day. In the cell you find a MONSTER IN THE FORM

OF A MAN. The lights go ‘down. It's hard to'see in. If you scream, you will
probably will not be-feard. Imagine further that this creature has a well documented
history of taking his recreation by SODOMIZING ANY AVAILABLE PREY. If the prey
resists, the monster may use a razor to slice the victim from the shoulder-down
to the ass. Imagine also that your KEEPERS, who ara by no means EVIL, know they |
can save you by glancing at a few bits of Paper. But your keepers have conscious]
decided that EFFECIENTLY PACKING THE AYAILABLE CELLS is more important than lacking
at the papers that might reasonably provide for your safety. SPACE IS VALUABLE ‘and
YOU as a PRISONER ARE NOT. Imagine this scene, or some no less troubling variation

being repeated over and over again every year, As you digest the dry discourse

that follows it is useful to keep the MONSTER in mind."

El Tabech v Gunter (1996) 922 Fed. Supp. 244
Case 4:19-cv-04205-JST Document 25 Filed 11/21/19 Page 22 of 22

CELL-MATE LAW

The subject approach to DELIBERATE INDIFFERENCE does not require a prisoner seeking
a remedy for UNSAFE CONDITIONS to await a TRAGIC EVENT such as an ASSAULT before
obtaining relief."

Farmer v Brennan (1994) 114 S..Ct. 1940

The CDC's goal is for inmates to select their own cellmate, so as to maximize
compatibility and reduce the possibility of violence. There are designated forms
that both inmates must sign indicating that they would like to share a cell
together. The CDC will usually grant these requests. Race is not a consideration
in such requests."

Johnson v California (9th Cir. 2003) 321 Fed.3d 791

 

Clarification of STAFF RESPONSIBILITIES ... INMATE HOUSING PLACEMENT ...

Would the Inmate's affiliation with any prison gang / disruptive group conflict
with potential partner ? Would RELIGIOUS BELIEFS conflict with potential cell
partner's beliefs ? Does the inmate have a previous history of in-cell voilence
or assaults ? Does the inmate have current or prior victimization concerns ?
Has the inmate expressed fear ?

Memo to all WARDENS D. L. Runnels, Deputy Director CDCR

In so concluding we in no way condone the current failure of CORRECTIONAL SERGEANTS
to routinely consider prior assaultive behavior in making CELL ASSIGNMENTS and
considering callmate compatibility. Indeed, this unfortunate and unexplained
practice leaves those prison officials responsible for celling decisions vunerable
to incurring liability to any individual plaintiff who SUFFERS INJURIES at the
hands of a cellmate with an established history of assaulting cellmates. Further
with the issuance of this ruling prison administrators will no longer lack actual
knowledge of the problem. "

Madrid v Gomez (N.D. Cal. 1995) 889 Fed. Supp. 1146

Prison officials are liable for deliberate indifference when they knowingly FAIL
to respond to an inmates requests for help."

Estelle v Gamble (1976) 429 U.S. 97, at 104

Imagine you commited a crime and are entering the state penitentiary for the first
time as a convicted felon. You are locked in a cell no bigger than a closet for ten
to fourteen hours each and every day. In the cell you find a MONSTER IN THE FORM

OF A MAN. The lights go down. It's hard to see in. If you scream, you will
probably will not be-heard. Imagine further that this creature has a weil documented
history of taking his recreation by SODOMIZING ANY AVAILABLE PREY. If the prey
resists, the monster may use a razor to slice the victim from the shoulder down

to the ass. Imagine also that your KEEPERS, who are by no means EVIL, know they

can save you by glancing at a few bits of paper. But your keepers have consciously
decided that EFFECIENTLY PACKING THE AYAILABLE CELLS is more important than Icoking
at the papers that might reasonably provide for your safety. SPACE IS VALUABLE, and
YOU as a PRISONER ARE NOT. Imagine this scene, or some no less troubling variation,
being repeated over and over again every year. As you digest the dry discourse

that follows 7t is useful to keep the MONSTER in mind."

t1 Tabech v Gunter (1996} 922 Fed. Supp. 244
